EXHIBIT 10.33

 

 



RELEASE AGREEMENT

 

This Release Agreement (this “Agreement”) is made and entered into between the
undersigned (referred to herein as “Executive”) and Jamba Juice Company, a
California corporation (the “Company”), pursuant to the Executive Retention and
Severance Plan adopted by Jamba, Inc. effective July 25, 2013 (the “Plan”).

 

1.     Separation. Executive’s last day of work with the Company will be her
employment termination date which will be no later than May 1, 2016 (such
termination date, the “Separation Date”).

 

2.     Accrued Salary and Vacation. On the Separation Date, the Company will pay
Executive all salary and unused vacation through the Separation Date, subject to
standard payroll deductions and withholdings. Executive is entitled to these
payments regardless of whether you sign this Agreement.

 

3.     Consideration. In consideration for signing this release and an
additional, substantially identical release setting forth the terms contained in
Sections 5, 6 and 7 of this Agreement, no earlier than the Separation Date and
no later than 60 days after the Separation Date, and provided that Executive
does not revoke either release and complies with the other provisions as
required by the Plan for receipt of Severance Benefits (as defined in the Plan),
the Company will provide Executive with the Severance Benefits provided pursuant
to Section 4.1 of the Plan.

 

(a) Additional Consideration. For purposes of providing the Company an orderly
transition, in addition to the Severance Benefits provided pursuant to Section
4.1 of the Plan, the Company will provide the following additional consideration
if Executive continues to work on a full-time basis and be employed by Company
through April 30, 2016 or such earlier Separation Date that the Company may
otherwise determine and provide notice of same to Executive.

 

(1) Accelerated Vesting of Equity Awards Subject to Board Approval

 

(i) Options. Notwithstanding any provision to the contrary contained in any plan
or agreement evidencing an Option held by Executive, subject to Board approval,
the vesting and exercisability of each such Option shall be accelerated by
twelve (12) months upon the Separation Date, subject to Board approval.

 

(ii) Restricted Stock and Restricted Stock Units. Notwithstanding any provision
to the contrary contained in any plan or agreement evidencing Restricted Stock
or Restricted Stock Units held by Executive, vesting of such Restricted Stock
and Restricted Stock Units shall be accelerated by twelve (12) months upon the
Separation Date, subject to Board approval.

 

(iii) Performance Based Awards. Notwithstanding any provision to the contrary
contained in any plan or agreement evidencing performance based awards, if
Executive is eligible to receive a performance based award on the Separation
Date, vesting of such performance based award shall be accelerated by twelve
(12) months upon the Separation Date, subject to Board approval.

 



1 

 

 

(iv) Other Performance Awards. Except as set forth above, the treatment of
stock-based compensation upon the consummation of a Change in Control shall be
determined in accordance with the terms of the plans or agreements providing for
such awards. In addition, any award of Options, Restricted Stock, or Restricted
Stock Units, the value or vesting of which is determined based on attainment of
performance metrics, such awards shall be governed by the terms of the award and
not Section 5 of the Plan. Performance based awards are not affected by the
accelerated vesting in clauses (i) or (ii) of Section 3(a)(1) above. Executive
will be eligible to receive the 2015 Target Bonus if earned without any
deduction based on Executive’s Separation.

 

(2) Retention Bonus

 

(i) So long as Executive stay continues her employment with Company and executes
her duties through the April 30, 2016 and executes a release of all claims as of
Executive’s Separation Date, Executive will be eligible to receive a Retention
Bonus in an amount of $25,000.

 

(ii) In the event the Company ends Executive’s employment prior to the
Separation Date for any reason other than Cause, it will nevertheless pay
Executive 100% of the Retention Bonus that would have been payable to Executive
under this Agreement had the Company not ended your employment prior to the
Separation Date.

 

(iii) The Company will pay the Retention Bonus Payment promptly following the
Separation Date The Retention Bonus shall be subject to all withholdings
required by law.

 

(3) Health Insurance

 

(i) To the extent provided by the federal COBRA law or, if applicable, state
insurance laws, and by the Company’s current group health insurance policies,
Executive will be eligible to continue her group health insurance benefits at
her own expense. For a period of twelve (12) months, the Company will continue
to pay the employer portion of Executive group health insurance premiums and
Executive will only be responsible for the employee portion of that monthly
premium, provided Executive do not become eligible for health coverage from
another employer during this period. After twelve (12) months, Executive will be
responsible for paying the entire premium to maintain coverage. Later, Executive
may be able to convert to an individual policy through the provider of the
Company’s health insurance, if Executive wishes. Executive will be provided with
a separate notice of your COBRA rights..

 

(4) No Duty to Mitigate. Notwithstanding Section 16.2 of the Plan, Executive has
no obligation to mitigate and any amounts payable under the Plan and/or this
Agreement will not be reduced by any amounts earned by Executive from other
employment or business activities during the Severance Benefit Period.

 

4.             Other Compensation or Benefits. Executive acknowledges that,
except as expressly provided in Paragraph 3 of this Agreement, Executive will
not receive any additional compensation, severance or benefits after the
Separation Date.

 



2 

 

 

5.     Release of Claims.

 

(a)  THIS IS A GENERAL RELEASE OF ALL CLAIMS. As consideration for the Severance
Benefits and Additional Consideration being provided to you, Executive, on his
own behalf, and on behalf of his respective heirs, family members, executors,
administrators, attorneys, representatives, and assigns, hereby fully and
forever releases Company and its legal representatives, officers, directors,
fiduciaries, employees, investors, shareholders, insurers, agents,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns, both in their individual and corporate capacities
(collectively, the "Releasees"), of and from any and all claims and causes of
action, demands, duties, obligations, agreements, promises, liabilities,
damages, costs, and/or fees, whether known or unknown, suspected or unsuspected,
arising out of or relating to Executive's employment, including the termination
of his employment, including without limitation: (i) any and all claims relating
to or arising from Executive's employment relationship with Company and the
termination of that relationship; (ii) any and all claims relating to, or
arising from, Executive's right to purchase, or actual purchase of, shares of
stock of Company, including, without limitation, any claims for fraud;
misrepresentation; breach of fiduciary duty; breach of duty under applicable
state corporate law; and securities fraud under any state or federal law; (iii)
any and all claims under the law of any jurisdiction including without
limitation wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent and
intentional infliction of emotional distress; negligent and intentional
misrepresentation; negligent and intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion; (iv) any and all claims for violation of any
federal, state or municipal statute, including without limitation all employment
laws, including without limitation the California Fair Employment and Housing
Act; the California Unruh Act; the Age Discrimination in Employment Act, as
amended; Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1866; the Civil Rights Act of 1871; the Fair Labor Standards Act; the
Americans with Disabilities Act; the Older Workers' Benefits Protection Act; the
Family Medical Leave Act; the Equal Pay Act; the Employee Retirement Income
Security Act of 1974; the National Labor Relations Act; the California
Constitution; the California Labor Code; the California Business & Professions
Code; the California Government Code; the California Civil Code; and all other
laws against discrimination or applicable to employment that may be the subject
of a release under applicable law; (v) any and all claims for violation of the
federal, or any state, constitution; (vi) any and all claims arising out of any
other laws and regulations relating to employment or employment discrimination;
(vii) any and all claims arising out of any personnel policies, contracts of
employment, any other contracts, severance pay agreements, and covenants of good
faith and fair dealing; (viii) any claim for any loss, cost, damage, or expense
arising out of any dispute over the non-withholding or other tax treatment of
any of the proceeds received by Executive as a result of this Agreement; (ix)
any claim or damage arising out of Executive's employment with or separation
from Company under any common law theory or any federal, state, or local statute
or ordinance not specifically referred to above; (x) any and all claims for
unpaid or withheld wages, severance, benefits, bonuses, commissions, and other
compensation of any kind that Executive may have against the Releasees; and (xi)
any and all claims for attorneys' fees and costs.

 



3 

 

 

(b) Executive specifically agrees that this Agreement includes without
limitation any and all claims that were raised, or that reasonably could have
been raised, under the applicable Wage Order, Labor Code sections 201, 202, 203,
212, 226, 226.3, 226.7, 510, 512, 515, 558, 1194, and 1198, as well as claims
under the Business & Professions Code sections 17200, et seq. and Labor Code
sections 2698, et seq. based on alleged violations of Labor Code provisions.
Executive further covenants that he will not seek to initiate any proceedings
seeking penalties under Labor Code sections 2699, et seq. based upon the Labor
Code provisions specified above.

 

(c) Executive understands and agrees that, to the fullest extent permitted by
law, Executive is precluded from filing or pursuing any legal claim of any kind
against any of the Releasees at any time in the future, in any federal, state,
or municipal court, administrative agency, or other tribunal, arising out of any
of the claims that Executive has waived by virtue of executing this Agreement.
Executive agrees not to file or pursue any such legal claims and, if Executive
does pursue such legal claims, Executive waives any right to receive monetary
recovery. By Executive's signature below, Executive represents that she/he has
not filed any such legal claims against any of the Releasees in any federal,
state, or municipal court, administrative agency, or other tribunal.

 

(d) Nothing in this Agreement shall be construed to waive any claims that cannot
be waived as a matter of law. In addition, this Agreement does not prevent
Executive from filing an administrative charge against any Releasee that may not
be released as a matter of law; however, Executive agrees that Executive shall
not be entitled to recover any monetary payments or other individual benefits in
any such proceeding.

 

(e) Nothing in this Agreement will affect the ability of Executive or Company to
enforce rights or entitlements specifically provided for under this Agreement as
set forth above, or any rights or claims that may arise after the date that
Executive executed this Agreement. By Executive's signature below, Executive
represents that: (a) Executive is not aware of any unpaid wages, vacation,
bonuses, expense reimbursements, or other amounts owed to Executive by Company,
other than the Consideration specifically promised in this Agreement; (b)
Executive has not been denied any request for leave to which Executive believes
she/he was legally entitled, and Executive was not otherwise deprived of any of
his rights under the Family and Medical Leave Act or any similar state or local
statute; and (c) Executive has not assigned or transferred, or purported to
assign or transfer, to any person, entity, or individual whatsoever, any of the
claims released in the foregoing general release and waiver. Company's
obligations under this Agreement are contingent upon Executive's compliance with
all terms and conditions provided for herein.

 

6.     Section 1542 Waiver/Release of Unknown Claims. Executive expressly
acknowledges that the releases given in this Agreement are intended to include,
without limitation, claims that Executive did not know or suspect to exist in
his favor at the time of the date of Executive’s execution of this Agreement,
regardless of whether the knowledge of such claims, or the facts upon with they
might be based, would have materially affected the settlement of this matter;
and that the Consideration provided under this Agreement are also for the
release of those claims and contemplates the extinguishment of any such unknown
claims, despite the fact that California Civil Code section 1542 may provide
otherwise. Executive expressly waives any right or benefit available to him in
any capacity under the provisions of California Civil Code section 1542, which
provides as follows:

 



4 

 

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

7.     Age Discrimination in Employment Act. Executive acknowledges, agrees and
understands that:

 

(a) under the general release detailed above, Executive is waiving and
releasing, among other claims, any rights and claims that may exist under the
Age Discrimination in Employment Act (“ADEA”);

 

(b) the waiver and release of claims set forth in the release above does not
apply to any rights or claims that may arise under the ADEA after the date of
execution of this Agreement;

 

(c) the payments and other consideration that are being provided to Executive
are of significant value and are in addition to what Executive otherwise would
be entitled;

 

(d) Executive is being advised in writing to consult with an attorney before
signing this Agreement;

 

(e) Executive is being given a period of forty-five (45) days within which to
review and consider this Agreement before signing it, though Executive may sign
earlier, and if Executive fails to sign and return this Agreement within the
forty-five (45) day consideration period, Company’s offer and this Agreement
will expire on its own terms;

 

(f) Executive may revoke his acceptance of this Agreement by providing written
notice to Company within seven (7) days following its execution, and any notice
of revocation of this Agreement must be in writing and transmitted by hand or
certified mail to Jamba Juice Company, 6475 Christie Avenue, Suite 150,
Emeryville, CA 94608, Attn: Kathy Wright; and

 

(g) Because of Executive’s right to revoke this Agreement, this Agreement shall
not become effective and enforceable until the eighth (8th) day after the return
of an executed copy of this Agreement by Executive to Company (the “Effective
Date”), and Executive will not be entitled to any of the benefits set forth in
this Agreement until after the Effective Date.

 

8.     Return of Company Property. Within one (1) week the Separation Date, you
agree to return to the Company all Company documents (and all copies thereof)
and other Company property that you have had in your possession at any time,
including, but not limited to, Company files, notes, drawings, records, manuals,
business plans and forecasts, financial information, specifications, computer-
recorded information, electronically stored information, passwords, usernames,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys and any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof).

 



5 

 

 

9.     Proprietary Information Obligations. Executive agrees to continue to
abide by the terms and conditions of the confidentiality and/or proprietary
rights agreement between the Participant and the Company or any other member of
the Company Group.

 

10.   Cooperation. After the Separation Date, you agree to cooperate fully with
the Company in connection with its actual or contemplated defense, prosecution,
or investigation of any claims, demands, or other matters arising from events,
acts or failures to act which occurred during the time period in which you were
employed by the Company. Cooperation includes, without limitation, making
yourself available upon reasonable notice at the Company’s request for
interviews, depositions and trial testimony.

 

11.   Confidentiality. The provisions of this Agreement will be held in
strictest confidence by you and the Company and will not be publicized or
disclosed in any manner whatsoever; provided, however, that: you may disclose
this Agreement to your immediate family, attorneys, accountants, tax preparers
and financial advisors, and you may also disclose this Agreement as may be
required by law. In particular, and without limitation, you agree not to
disclose the terms of this Agreement to any current or former Company employee.

 

12. Public Communications; Non-Disparagement. Executive agrees that all
communications with Company’s investors, the media, and franchisees shall be
consistent with the written communication plan established by the Board with
input from Executive. At all times prior to and after the Separation Date,
Executive agrees that Executive will not make any disparaging or derogatory
remarks about the Company or any of its officers, directors, employees, or
agents or the Board at any time.

 

13.   Section 409A. This Agreement shall be interpreted such that the payments
made thereunder shall comply with, or be exempt from, Section 409A of the
Internal Revenue Code, as amended, and the Treasury Regulations and any
applicable guidance thereunder (“Section 409A”), and all provisions of this
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A. To the extent
that the Company determines that any payment or benefit pursuant to this
Agreement is subject to Section 409A, such payment or benefit shall be made at
such times and in such forms as the Company determines are required to comply
with Section 409A (including, without limitation, in the case of any amount that
is payable in connection with termination of Executive’s employment, such amount
will only be paid in the event that such termination constitutes a “separation
from service” within the meaning of Section 409A and will be paid on the first
business day following a six-month delay if Executive shall be a specified
employee (within the meaning of Section 409A), in each case, to the extent
necessary to comply with Section 409A). For purposes of Section 409A, each
payment hereunder will be deemed to be a separate payment as permitted under
Treasury Regulation Section 1.409A-2(b)(2)(iii).

 

14.   No Claims Filed. You represent and warrant that you have not filed or
instituted any claim before any court, administrative agency, arbitrator, or
other tribunal against the Company. This Agreement does not prevent you from
filing an administrative charge against the Company that may not be released as
a matter of law; however, you agree that you shall not be entitled to recover
any monetary payments or other individual benefits in any such proceeding

 

15.   Entire Agreement. This Agreement and the Plan constitute the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to this subject matter. It supersedes any and all agreements
entered into by and between you and the Company. It is entered into voluntarily,
without reliance on any promise or representation, written or oral, other than
those expressly contained herein.

 



6 

 

 

16.   Non-Admission of Liability. This Agreement shall not in any way be
construed as an admission of liability by either the Company or you or that
either the Company or you have acted wrongfully with respect to the other, and
the Company and you specifically disclaim any liability to or wrongful acts
against one another.

 

17.   Applicable Law. This Agreement will be deemed to have been entered into
and will be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California.

 

The parties having read the Agreement and accept and agree to the provisions it
contains and hereby execute it with full understanding of its consequences.

  

 



Jamba Juice Company                             /s/ Karen L. Luey     December
18, 2015             Signature     Date             Karen L. Luey     Chief
Financial Officer   Print Name     Title                       Executive        
                    /s/ Julie S. Washington     December 18, 2015   Signature  
  Date  



 



7 